Citation Nr: 0033446	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-15 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to February 
1960.  This case comes to the Board of Veterans' Appeals 
(Board) from an August 1998 RO decision which denied service 
connection for hearing loss and a psychiatric disorder.  


REMAND

In its August 1998 decision, the RO denied the claims for 
service connection for hearing loss and a psychiatric 
disorder on the basis that they were not well grounded.  
However, during the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
among other things eliminates the concept of a well-grounded 
claim and redefines the obligations of the VA with respect to 
the duty to assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  Id.  
Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

At his August 1999 RO hearing, the veteran stated that he 
received all his treatment for hearing loss and a psychiatric 
problem at the VA Medical Center (VAMC) in Asheville.  He 
also stated at the hearing that the company for which he 
formerly worked (Champion) administered a hearing test in 
August 1983 and informed him of defective hearing.  
Furthermore, the veteran's wife stated at the hearing that 
the veteran was found disabled by the Social Security 
Administration (SSA) in about July 1998 and was currently in 
receipt of Social Security benefits (the medical conditions 
leading to such benefits were not disclosed).  A review of 
the claims file shows the RO has not attempted to obtain the 
referenced medical records pertaining to the veteran's 
service connection claims.  

In order to satisfy its duty to assist the veteran, the RO 
should obtain all medical records concerning treatment of 
hearing loss and a psychiatric disorder from the Asheville 
VAMC, any pertinent medical records in connection with the 
veteran's employment by Champion (including a hearing 
evaluation in August 1983), and all Social Security records 
pertinent to the veteran's award of disability benefits.  
Bell v. Derwinski, 2 Vet. App. 611 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  In addition, because the 
RO has not yet considered whether any additional notification 
or development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all health care providers (VA 
or non-VA) where the veteran has received 
treatment for hearing loss and a 
psychiatric disorder since service.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records.  
This includes, but is not limited to, 
records from the Asheville VAMC and 
records in connection with the veteran's 
employment by Champion (to include a 
hearing evaluation in August 1983).  

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by the SSA in its award 
of disability benefits to the veteran.  A 
copy of the SSA decision awarding such 
benefits should also be obtained.

3.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's service connection claims.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any subsequent regulations and VA and 
court instructions on the subject.  

4.  After completion of the foregoing, the 
RO should review, on the merits, the 
claims for service connection for hearing 
loss and a psychiatric disorder.  If the 
claims remain denied, the RO should 
provide the veteran and his representative 
with a supplemental statement of the case 
and the opportunity to respond, before the 
case is returned to the Board.


		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



